UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6490 Dreyfus Premier Investment Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/12 The following N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for this series, as appropriate. DREYFUS PREMIER INVESTMENT FUNDS, INC. - DREYFUS GLOBAL REAL ESTATE SECURITIES FUND - DREYFUS LARGE CAP EQUITY FUND - DREYFUS LARGE CAP GROWTH FUND FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Global Real Estate Securities Fund September 30, 2012 (Unaudited) Common Stocks97.1% Shares Value ($) Australia8.5% Charter Hall Retail REIT 194,220 691,024 Commonwealth Property Office Fund 3,725,220 3,999,422 Dexus Property Group 2,088,350 2,057,936 Goodman Group 447,550 1,838,407 Mirvac Group 4,704,470 6,978,333 Westfield Group 1,219,330 12,850,497 Westfield Retail Trust 2,240,480 6,716,513 Brazil.2% Iguatemi Empresa de Shopping Centers 38,900 Canada5.2% Allied Properties Real Estate Investment Trust 67,700 a 2,201,576 Boardwalk Real Estate Investment Trust 44,490 2,941,110 Brookfield Office Properties 217,190 3,609,892 Calloway Real Estate Investment Trust 113,870 3,459,767 Canadian Apartment Properties REIT 111,860 2,829,782 Chartwell Seniors Housing Real Estate Investment Trust 223,250 a 2,314,025 Dundee Real Estate Investment Trust 55,520 2,126,827 First Capital Realty 104,200 1,991,576 France3.0% ICADE 10,510 856,272 Unibail-Rodamco 57,700 11,500,257 Germany1.4% Alstria Office REIT 357,370 4,184,119 TAG Immobilien 161,250 1,716,356 Hong Kong10.6% Agile Property Holdings 220,000 247,974 Cheung Kong Holdings 104,000 1,524,984 China Overseas Land & Investment 536,000 1,363,148 Country Garden Holdings 5,665,000 b 2,206,370 Evergrande Real Estate Group 597,000 236,365 Hang Lung Properties 637,000 2,176,991 Henderson Land Development 272,000 1,957,377 Hongkong Land Holdings 1,066,000 6,406,660 Kerry Properties 762,500 3,854,760 Link REIT 478,128 2,266,068 Sino Land 3,297,649 6,166,572 Sun Hung Kai Properties 838,538 12,284,924 Wharf Holdings 434,000 3,014,025 Japan9.4% Advance Residence Investment 217 456,579 AEON Mall 88,300 2,161,110 Frontier Real Estate Investment 214 1,872,911 Japan Retail Fund Investment 533 952,761 Kenedix Realty Investment 313 1,128,228 Mitsubishi Estate 422,000 8,078,780 Mitsui Fudosan 447,000 8,952,601 Nippon Building Fund 512 5,517,581 Nomura Real Estate Holdings 130,300 2,290,769 ORIX JREIT 280 1,370,579 Sumitomo Realty & Development 159,000 4,221,527 United Urban Investment 1,450 1,681,509 Netherlands.4% VastNed Retail 39,730 Norway.6% Norwegian Property 1,499,580 Singapore5.6% Ascendas India Trust 1,803,000 1,123,937 Ascendas Real Estate Investment Trust 1,306,000 2,564,749 CapitaCommercial Trust 3,319,000 4,043,273 CapitaLand 1,607,000 4,164,162 CapitaMalls Asia 1,974,000 2,654,091 CDL Hospitality Trusts 331,000 547,531 City Developments 39,000 373,093 Fortune Real Estate Investment Trust 1,999,000 1,523,602 Global Logistic Properties 1,611,000 3,294,989 Mapletree Industrial Trust 794,000 912,272 Overseas Union Enterprise 334,000 772,947 Yanlord Land Group 965,000 b 939,680 Sweden1.3% Castellum 73,110 988,890 Wihlborgs Fastigheter 289,280 4,315,772 Switzerland1.2% Mobimo Holdings 2,634 b 604,098 PSP Swiss Property 49,830 b 4,527,351 United Kingdom5.9% British Land 564,310 4,756,727 Capital & Counties Properties 1,527,006 5,370,548 Land Securities Group 509,770 6,268,507 London & Stamford Property 1,652,350 3,065,787 Orient-Express Hotels, Cl. A 183,877 b 1,636,505 Unite Group 779,430 3,317,741 United States43.8% Alexandria Real Estate Equities 33,150 2,437,188 American Campus Communities 58,410 2,563,031 AvalonBay Communities 26,490 3,602,375 Boston Properties 73,970 8,181,822 Brandywine Realty Trust 61,310 747,369 BRE Properties 38,980 1,827,772 Camden Property Trust 55,880 3,603,701 Colonial Properties Trust 80,300 1,690,315 CommonWealth REIT 107,440 1,564,326 DDR 312,300 4,796,928 DiamondRock Hospitality 168,840 1,625,929 Digital Realty Trust 81,160 5,669,026 Duke Realty 167,700 2,465,190 Equity Residential 158,630 9,125,984 Essex Property Trust 34,660 5,137,998 General Growth Properties 97,320 1,895,794 HCP 164,880 7,333,862 Health Care REIT 162,870 9,405,742 Home Properties 24,270 1,487,023 Host Hotels & Resorts 242,540 3,892,767 Hudson Pacific Properties 62,880 1,163,280 Kimco Realty 269,560 5,463,981 LaSalle Hotel Properties 76,351 2,037,808 Liberty Property Trust 64,470 2,336,393 Macerich 120,160 6,876,757 Mack-Cali Realty 111,380 2,962,708 National Retail Properties 169,498 5,169,689 Piedmont Office Realty Trust, Cl. A 115,350 2,000,169 ProLogis 273,210 9,570,546 Public Storage 62,330 8,674,466 Regency Centers 42,840 2,087,593 RLJ Lodging Trust 107,210 2,027,341 Simon Property Group 152,490 23,149,507 SL Green Realty 60,240 4,823,417 Spirit Realty Capital 35,730 553,815 Sunstone Hotel Investors 91,270 b 1,003,970 Tanger Factory Outlet Centers 72,550 2,345,541 UDR 226,190 5,614,036 Ventas 141,340 8,798,415 Vornado Realty Trust 62,400 5,057,520 Total Common Stocks (cost $369,034,107) Other Investment1.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $7,546,000) 7,546,000 c Total Investments (cost $376,580,107) % Cash and Receivables (Net) % Net Assets % REIT-Real Estate Investment Trust a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2012, these securities were valued at $4,515,601 or 1.1% of net assets. b Non-income producing security. c Investment in affiliated money market mutual fund. At September 30, 2012, net unrealized appreciation on investments was $31,729,474 of which $36,051,003 related to appreciated investment securities and $4,321,529 related to depreciated investment securities. At September 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Diversified 18.8 Office 14.0 Real Estate Services 10.0 Multifamily 9.2 Regional Malls 8.9 Retail 8.5 Health Care 6.7 Shopping Centers 5.4 Industrial 3.8 Hotel 3.4 Office & Industrial 2.2 Self Storage 2.1 Money Market Investment 1.8 Residential 1.5 Specialty 1.4 Freestanding 1.3 † Based on net assets. The following is a summary of the inputs used as of September 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 180,771,094 - - Equity Securities - Foreign Common Stocks+ 219,992,487 - - Mutual Funds 7,546,000 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Large Cap Equity Fund September 30, 2012 (Unaudited) Common Stocks99.0% Shares Value ($) Automobiles & Components.8% Johnson Controls 63,090 Banks7.0% BB&T 72,470 2,403,105 PNC Financial Services Group 72,570 4,579,167 U.S. Bancorp 93,350 3,201,905 Wells Fargo & Co. 138,100 4,768,593 Capital Goods9.0% Caterpillar 30,840 2,653,474 Dover 43,400 2,581,866 Eaton 65,800 a 3,109,708 General Electric 111,730 2,537,388 Honeywell International 46,870 2,800,482 Ingersoll-Rand 63,600 2,850,552 United Technologies 37,070 2,902,210 Consumer Services3.2% Carnival 66,800 2,434,192 Las Vegas Sands 53,060 2,460,392 Yum! Brands 30,310 2,010,765 Diversified Financials3.9% Invesco 141,446 3,534,736 JPMorgan Chase & Co. 45,620 1,846,698 State Street 73,970 3,103,781 Energy11.9% Chevron 26,800 3,123,808 Exxon Mobil 40,580 3,711,041 Halliburton 81,600 2,749,104 Marathon Oil 108,600 3,211,302 Plains Exploration & Production 78,790 b 2,952,261 QEP Resources 56,010 1,773,277 Schlumberger 44,450 3,215,069 Southwestern Energy 79,600 b 2,768,488 Valero Energy 68,100 2,157,408 Food & Staples Retailing1.3% Costco Wholesale 27,080 Food, Beverage & Tobacco7.1% Coca-Cola 81,400 3,087,502 Kraft Foods, Cl. A 91,240 3,772,774 Mead Johnson Nutrition 26,060 1,909,677 PepsiCo 48,740 3,449,330 Philip Morris International 32,860 2,955,428 Health Care Equipment & Services3.2% Covidien 45,850 2,724,407 Express Scripts Holding 65,730 b 4,119,299 Household & Personal Products2.1% Procter & Gamble 64,665 Insurance3.9% Aon 63,350 3,312,571 MetLife 76,600 2,639,636 Travelers 36,300 2,477,838 Materials2.8% Air Products & Chemicals 22,550 1,864,885 Celanese, Ser. A 53,000 2,009,230 Freeport-McMoRan Copper & Gold 55,900 2,212,522 Media4.7% Comcast, Cl. A 148,770 5,321,503 Walt Disney 90,150 4,713,042 Pharmaceuticals, Biotech & Life Sciences9.1% Eli Lilly & Co. 61,960 2,937,524 Gilead Sciences 48,400 b 3,210,372 Pfizer 198,000 4,920,300 Shire, ADR 24,560 2,178,472 Teva Pharmaceutical Industries, ADR 87,000 3,602,670 Watson Pharmaceuticals 30,750 b 2,618,670 Retailing3.7% Amazon.com 13,000 b 3,306,160 Family Dollar Stores 27,890 1,849,107 Lowe's 92,200 2,788,128 Semiconductors & Semiconductor Equipment2.2% Broadcom, Cl. A 61,900 b 2,140,502 NXP Semiconductors 107,300 b 2,683,573 Software & Services7.4% Accenture, Cl. A 35,840 2,509,875 International Business Machines 30,340 6,294,033 Salesforce.com 20,380 b 3,111,822 Teradata 53,070 b 4,002,009 Technology Hardware & Equipment10.3% Apple 19,870 13,258,456 EMC 153,800 b 4,194,126 QUALCOMM 73,910 4,618,636 Telecommunication Services1.7% AT&T 58,410 2,202,057 Verizon Communications 33,670 1,534,342 Transportation1.1% Union Pacific 19,900 Utilities2.6% CenterPoint Energy 136,000 2,896,800 Sempra Energy 42,850 2,763,397 Total Common Stocks (cost $179,152,804) Other Investment.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,393,272) 1,393,272 c Investment of Cash Collateral for Securities Loaned1.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $2,857,194) 2,857,194 c Total Investments (cost $183,403,270) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Security, or portion thereof, on loan. At September 30, 2012, the value of the fund's securities on loan was $2,798,737 and the value of the collateral held by the fund was $2,857,194. b Non-income producing security. c Investment in affiliated money market mutual fund. At September 30, 2012, net unrealized appreciation on investments was $33,765,988 of which $37,701,209 related to appreciated investment securities and $3,935,221 related to depreciated investment securities. At September 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Energy 11.9 Technology Hardware & Equipment 10.3 Pharmaceuticals, Biotech & Life Sciences 9.1 Capital Goods 9.0 Software & Services 7.4 Food, Beverage & Tobacco 7.1 Banks 7.0 Media 4.7 Diversified Financials 3.9 Insurance 3.9 Retailing 3.7 Consumer Services 3.2 Health Care Equipment & Services 3.2 Materials 2.8 Utilities 2.6 Semiconductors & Semiconductor Equipment 2.2 Household & Personal Products 2.1 Money Market Investments 2.0 Telecommunication Services 1.7 Food & Staples Retailing 1.3 Transportation 1.1 Automobiles & Components .8 † Based on net assets. The following is a summary of the inputs used as of September 30, 2012 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 204,454,077 - - Equity Securities - Foreign Common Stocks+ 8,464,715 - - Mutual Funds 4,250,466 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Large Cap Growth Fund September 30, 2012 (Unaudited) Common Stocks99.4% Shares Value ($) Automobiles & Components.9% Johnson Controls 9,960 Banks.8% Wells Fargo & Co. 7,100 Capital Goods10.5% Boeing 5,700 396,834 Caterpillar 6,060 521,402 Dover 8,100 481,869 Honeywell International 10,670 637,533 Ingersoll-Rand 12,390 555,320 Trimble Navigation 6,610 a 315,033 United Technologies 5,390 421,983 Consumer Durables & Apparel1.3% Lululemon Athletica 5,490 a,b Consumer Services3.9% Carnival 11,840 431,450 Las Vegas Sands 7,820 362,613 Yum! Brands 6,750 447,795 Diversified Financials1.1% Invesco 14,228 Energy5.4% Halliburton 14,900 501,981 Plains Exploration & Production 9,200 a 344,724 QEP Resources 12,200 386,252 Schlumberger 6,810 492,567 Food & Staples Retailing1.4% Costco Wholesale 4,570 Food, Beverage & Tobacco7.5% Beam 6,220 357,899 Coca-Cola 18,920 717,636 Lorillard 2,470 287,631 Mead Johnson Nutrition 5,170 378,858 Philip Morris International 7,370 662,858 Health Care Equipment & Services3.2% Edwards Lifesciences 3,390 a 363,984 Express Scripts Holding 10,500 a 658,035 Household & Personal Products2.4% Colgate-Palmolive 3,550 380,631 Procter & Gamble 5,370 372,463 Insurance.8% Arch Capital Group 6,100 a Materials3.1% Celanese, Ser. A 8,400 318,444 Cliffs Natural Resources 7,270 b 284,475 Praxair 3,760 390,589 Media5.2% Comcast, Cl. A 16,480 589,490 Viacom, Cl. B 8,010 429,256 Walt Disney 12,080 631,542 Pharmaceuticals, Biotech & Life Sciences9.7% Abbott Laboratories 5,110 350,342 ARIAD Pharmaceuticals 11,690 a,b 283,190 BioMarin Pharmaceutical 7,900 a 318,133 Eli Lilly & Co. 8,210 389,236 Gilead Sciences 9,130 a 605,593 Illumina 7,190 a,b 346,558 Shire, ADR 3,750 332,625 Watson Pharmaceuticals 5,300 a 451,348 Real Estate1.0% Digital Realty Trust 4,600 c Retailing5.6% Amazon.com 2,320 a 590,022 Lowe's 14,750 446,040 Tiffany & Co. 6,980 431,922 Urban Outfitters 8,150 a 306,114 Semiconductors & Semiconductor Equipment4.2% Broadcom, Cl. A 11,470 396,633 Mellanox Technologies 1,540 a 156,356 Micron Technology 49,960 a 299,011 NXP Semiconductors 19,630 a 490,946 Software & Services14.3% Accenture, Cl. A 5,030 352,251 Google, Cl. A 650 a 490,425 International Business Machines 6,840 1,418,958 LinkedIn, Cl. A 4,060 a 488,824 Microsoft 14,780 440,148 Red Hat 5,560 a 316,586 Salesforce.com 3,660 a 558,845 Teradata 6,320 a 476,591 Technology Hardware & Equipment13.2% Apple 4,480 2,989,325 Fusion-io 15,650 a,b 473,726 QUALCOMM 12,090 755,504 Telecommunication Services2.4% AT&T 20,520 Transportation1.5% Union Pacific 4,080 Total Common Stocks (cost $26,752,330) Other Investment.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $194,292) 194,292 d Investment of Cash Collateral for Securities Loaned5.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,646,818) 1,646,818 d Total Investments (cost $28,593,440) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2012, the value of the fund's securities on loan was $1,621,146 and the value of the collateral held by the fund was $1,646,818. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At September 30, 2012, net unrealized appreciation on investments was $4,894,654 of which $5,867,906 related to appreciated investment securities and $973,252 related to depreciated investment securities. At September 30, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 14.3 Technology Hardware & Equipment 13.2 Capital Goods 10.5 Pharmaceuticals, Biotech & Life Sciences 9.7 Food, Beverage & Tobacco 7.5 Money Market Investments 5.8 Retailing 5.6 Energy 5.4 Media 5.2 Semiconductors & Semiconductor Equipment 4.2 Consumer Services 3.9 Health Care Equipment & Services 3.2 Materials 3.1 Household & Personal Products 2.4 Telecommunication Services 2.4 Transportation 1.5 Food & Staples Retailing 1.4 Consumer Durables & Apparel 1.3 Diversified Financials 1.1 Real Estate 1.0 Automobiles & Components .9 Banks .8 Insurance .8 † Based on net assets. The following is a summary of the inputs used as of September 30, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 30,417,482 - - Equity Securities - Foreign Commons Stocks+ 1,229,502 - - Mutual Funds 1,841,110 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Investment Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 20, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 20, 2012 By: /s/ James Windels James Windels Treasurer Date: November 20, 2012. EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
